Citation Nr: 1224632	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to April 2007, to include as a combat medic.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a VA Regional Office (RO).  The Board notes that during the appeal, the RO in Atlanta assumed jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking service connection for right and left knee disorders, and while the record reflects that he failed to report for a scheduled Board hearing via videoconference in February 2012, the notice of hearing was sent to the same address from which correspondence was returned as undeliverable in April 2012.  A review of the electronic record contained in the Veteran's Virtual VA folder, however, reflects that the RO mailed correspondence to the Veteran in December 2011 at an updated address, indicating that the Veteran's current address is now on file with VA.  Therefore, additional attempts must be made to contact the Veteran in order to afford him the opportunity for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Using the Veteran's current address of record as identified in his electronic claims file, the RO should schedule the Veteran for a videoconference before a member of the Board in connection with the claims on appeal.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


